Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 22, 2020

The Court of Appeals hereby passes the following order:

A21E0023. ALVIN FERRELL v. JAMES O. GREASON et al.

      Pursuant to Court of Appeals Rule 40 (b), Alvin Ferrell has filed an emergency
motion requesting an extension of time to file an application for discretionary appeal
in the above-styled matter. Ferrell’s motion is hereby GRANTED. He shall file his
application for discretionary appeal no later than January 22, 2021.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/22/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.